Citation Nr: 0018965	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-43 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to additional disability compensation in the form 
of a dependency allowance for the veteran's son, [redacted].


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1966.

This matter arises from that portion of a decision rendered 
in March 1996 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, that denied 
additional compensation benefits for the veteran's son, 
[redacted].  A notice of disagreement was received in June 1996.  
A statement of the case was issued in July 1996.  A 
substantive appeal was received in September 1996.  In 
November 1997, the Board remanded this matter to the RO for 
further development.  


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's son [redacted] resides or has resided with the veteran, 
nor does it demonstrate that the veteran has provided for 
[redacted]. 


CONCLUSION OF LAW

The criteria for an award of additional disability 
compensation in the form of a dependency allowance for the 
veteran's son, [redacted], are not met.  38 U.S.C.A. §§ 1115, 5107 
(West 1991); 38 C.F.R. §§ 3.4, 3.57 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was granted service connection for left eye 
blindness by rating decision dated in February 1967.  This 
disability was evaluated as 30 percent disabling effective 
December 5, 1966, the day following his discharge from 
military service.

In November 1986, the veteran telephoned the RO, inquiring 
about a dependency allowance for his children.  In December 
1986, the RO sent him a VA Form 21-686c, Declaration of 
Marital Status, and requested that he provide each child's 
name, date and place of birth, and the name and address of 
the person having custody of each child.  

In December 1986, the veteran then submitted Form 21-686a, on 
which it was indicated that, among other things, his son 
[redacted] had been born on January [redacted], 1982.  The veteran left 
blank a box provided for the name and address of the person 
having custody of the child if the child was not in the 
veteran's custody.  

In an April 1987 letter, the RO requested that the veteran 
furnish a certified copy of [redacted]'s birth certificate, and 
the veteran furnished this in June 1987.  The veteran also 
submitted (as requested) a copy of a birth certificate for 
another son, [redacted], who was born on August [redacted], 1984 (the 
issue of a dependency allowance for [redacted] - specifically, the 
effective date for the establishment of same - was the 
subject of a final Board decision dated in November 1997).  
Along with these certificates, the veteran also submitted a 
second VA Form 21-686c; again, however, he did not provide 
the name and address of the person having custody of [redacted].

In August and December 1987 letters, the RO notified the 
veteran that a necessary prerequisite to the grant of a 
dependency allowance for [redacted] was information regarding the 
name and address of the person having custody of that child.  
In February 1988, the RO received a third VA Form 21-686c 
from the veteran, and he again failed to provide the name and 
address of the person having custody of [redacted].  

In March 1988, the RO notified the veteran that "[u]ntil you 
notify us of the person(s) having custody of each child no 
further action can be taken on your claim."  In response, the 
veteran submitted a fourth VA Form 21-686c dated September 
19, 1988; therein, he indicated that he had custody of his 
son [redacted] (as well as his daughter [redacted], on whose behalf 
he was already receiving additional benefits, and son [redacted]).  

In February 1989, the RO requested that the veteran submit 
more detailed information regarding custody of his children.  
Essentially, the RO pointed out that up until his September 
1988 submission, the evidence reflected that [redacted] lived 
with her mother (whose name and address were of record), and 
that it took him several years to report the birth and 
custody of [redacted] and [redacted].  As such, the RO requested that 
the veteran provide the dates the children moved in with him, 
and copies of any pertinent court records giving him custody.  
No specific response was received from the veteran.  

In March 1990, the RO received from the veteran a Status of 
Dependents Questionnaire Form (which was sent to him by the 
RO in January 1990), wherein he indicated that [redacted] lived 
with her mother, [redacted] with him, and that [redacted] lived with 
his mother, whose whereabouts were unknown (he also reported 
the birth of another daughter, [redacted], born on December 
1988, and noted that she also lived with him).  

In April 1990, the RO issued an award letter notifying the 
veteran that his disability compensation was amended to 
include additional benefits for his children (the letter was 
not specific as to children on whose behalf additional 
benefits were paid, but from the Board's review of the 
record, it appears that [redacted] was added along with [redacted], 
who had previously been added). 

In February 1996, the veteran contacted the RO by written 
correspondence, and indicated that he had been under the 
impression that he had been receiving additional dependency 
compensation for [redacted] and [redacted] (this confusion was no doubt 
due to the ambiguous nature of the April 1990 award letter).  
He again indicated that [redacted] lived with him but that while 
[redacted] lived with his mother in Chicago, he did not know the 
address.  

In response to this correspondence, the RO, in the March 1996 
action on appeal, awarded the veteran a dependency allowance 
for [redacted] retroactive to October 1, 1988 (in November 1997, 
the Board granted an earlier effective date of December 1, 
1986 for this award), but found that a dependency allowance 
was still not warranted on behalf of [redacted], as the RO did not 
have his social security number or the address of the person 
with whom he lived.  

Pursuant to the Board's November 1997 remand, in December 
1997, the RO sent the veteran two letters requesting that he 
indicate whether he currently knew [redacted]'s whereabouts.  The 
RO also requested that if the veteran did not know [redacted]'s 
current whereabouts but was claiming that he lived with him 
for any period of time since November 1986, he should furnish 
statements from individuals who had personal knowledge of 
such information.  

In March 1998, the RO received another Status of Dependents 
Questionnaire Form from the veteran, wherein he again failed 
to list the address of the person having custody of [redacted].  
Along with this form, the veteran submitted an undated 
photocopy of [redacted]'s health care card and those of his other 
children.  

Finally, through contact with the Social Security 
Administration (SSA), in September 1999, the RO obtained 
[redacted]'s social security number.  


II. Analysis

The term child of the veteran means an unmarried person who 
is a legitimate or illegitimate child who is under the age of 
18 years.  38 C.F.R. § 3.57(a)(1)(i) (1999).  Pertinent law 
and regulation, when read together, provide that a veteran 
whose service-connected disability is rated not less than 30 
percent shall be entitled to additional compensation for a 
dependent child.  See 38 U.S.C.A. § 1115 (West 1991); 
38 C.F.R. § 3.4 (1999).  

Since December 1986, the RO has tried, to no avail, to obtain 
clear evidence from the veteran as to the whereabouts of his 
son [redacted].  The Board notes that the VA Form 686c sent to the 
veteran in December 1986 indicated that it was not necessary 
for the veteran to furnish the names and addresses of the 
persons having custody of the child if the person claiming 
the dependency allowance had such custody (i.e. if the 
veteran has custody of the child, he could leave the space 
blank), and the veteran indicated in March 1988 that he had 
custody of [redacted], [redacted], and [redacted].  However, under the 
circumstances, the RO was within its discretion to request 
additional, more detailed information with respect to [redacted]'s 
(as well as [redacted] and [redacted]'s) whereabouts.  Cf. 38 C.F.R. 
§ 3.204 (1999).

In this regard, the evidence of record at the time suggested 
that [redacted], [redacted], and [redacted], were not in fact residing 
with the veteran, given that they had different mothers to 
whom the veteran was not then married and did not reside 
with, and, in [redacted]'s case, prior evidence of record 
indicated that she, in fact, lived with her mother and not 
with the veteran.  

As noted in the November 1997 Board decision on the issue of 
an earlier effective date for a dependency allowance for 
[redacted], the veteran has had consistent knowledge of [redacted]'s 
whereabouts since 1986.  As such, the veteran confirmed 
[redacted]'s continued existence since that time, and these things 
factored in the decision to award the veteran additional 
compensation on behalf of him as a dependent child.  With 
respect to [redacted], however, there is no such information, as 
the veteran has essentially not known of his whereabouts 
(and, thus, has not established his continued existence), and 
has not submitted evidence that indicates that he provides or 
has provided any support for [redacted].  Cf. 38 C.F.R. 
§ 3.23(d)(1) (1999).  In this regard, the Board notes that 
that the copy of the health care card submitted was undated 
and otherwise provides no information with respect to any 
support provided [redacted] by the veteran.  

Further, despite requests from the RO, the veteran has not 
provided any additional information to support any contention 
that [redacted] lived with him during any period of time since 
November 1986.  Silence in this regard, when viewed with the 
rest of the evidentiary record, leads the Board to conclude 
that he probably did not reside with the veteran during this 
relevant time period.  

In view of all of the above, the Board to concludes that for 
VA compensation purposes, [redacted], while the veteran's son, is 
not, and has not been, his dependent.  As such, the veteran 
is not entitled to a dependency allowance for [redacted].  



ORDER

Additional disability compensation in the form of a 
dependency allowance for the veteran's son [redacted], is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

